Citation Nr: 1103603	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in September 2010.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
hypertension.  Essentially, he asserts that hypertension is 
secondary to service-connected diabetes mellitus, type II.  
Having reviewed the evidence, the Board finds that further 
development is necessary for a determination.  

In that regard, while VA inpatient records, dated in August 2007, 
show a diagnosis of hypertension, and blood pressure was noted to 
be well managed with atenolol, the April 2008 VA examiner 
reported that the Veteran does not have hypertension, noting only 
elevated blood pressures in August 2007 and, "none since off any 
BP medications."  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a 
current disability, the claimed condition must be present at the 
time of the claim for benefits, as opposed to sometime in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  
The Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  

In addition, the Veteran testified that he has had recent 
treatment for hypertension at an identified VA facility and that 
he currently takes medication for hypertension.  Transcript at 8-
9 (2010).  The up-to-date VA treatment records have not been 
associated with the claims file.   

In addition, the Veteran testified that he has relevant treatment 
by a private doctor.  The Board notes that the private records 
are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all up-to-date VA 
treatment records that have not been 
associated with the claims file.  All records 
obtained should be associated with the claims 
file.  

2.  The AOJ should attempt to obtain the 
private records of treatment, to include 
requesting that the Veteran provide an 
authorization for release of information in 
that regard.  All efforts to accomplish such 
should be documented in the claims file and 
any records obtained should be associated 
with the claims file.  

3.  If, and only if, any records obtained 
reflect treatment/diagnosis of hypertension, 
the AOJ should schedule the Veteran for a VA 
examination in order to obtain an opinion as 
to any relationship between hypertension and 
service or service-connected disability.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to the claims file.  All necessary 
tests should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
in terms of whether it is "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that any 
hypertension identified during the relevant 
period is related to service or is 
proximately due to or been chronically 
worsened by service-connected disability, to 
include service-connected diabetes mellitus, 
type II.

4.  In light of the above, the claim should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, and if 
not, further development should be undertaken 
in that regard.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).









_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


